Citation Nr: 0125904	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation for hypertension pursuant to 
38 U.S.C.A. § 1151 (West Supp. 2001).  

2.  Entitlement to compensation for a vision disorder 
pursuant to 38 U.S.C.A. § 1151 (West Supp. 2001).  

3.  Entitlement to compensation for a pinched right shoulder 
nerve pursuant to 38 U.S.C.A. § 1151 (West Supp. 2001).

4.  Entitlement to compensation for post-traumatic stress 
disorder (PTSD) due to sexual assault pursuant to 38 U.S.C.A. 
§ 1151 (West Supp. 2001).  

5.  Entitlement to an increased disability rating for 
residuals of a tick bite, furunculosis in the right groin 
area, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1969 to July 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

In a rating decision of January 2000, service connection was 
granted for PTSD, and a 30 percent evaluation was assigned.  
In the rating decision of June 2000, the RO did not list PTSD 
as a service-connected condition, nor was the 30 percent 
rating reflected.  This matter is referred to the RO so that 
such corrective action as may be necessary may be taken.

The claims of entitlement to compensation for hypertension, a 
vision disorder, and a pinched right shoulder disorder, all 
pursuant to 38 U.S.C.A. § 1151 (West Supp. 2001), and the 
claim seeking an increased disability rating for residuals of 
a tick bite, furunculosis in the right groin area, currently 
evaluated as 10 percent disabling, will be addressed in the 
Remand section of this decision.  


FINDING OF FACT

The RO, in a January 2000 rating decision, granted service 
connection for PTSD based on the appellant's exposure to 
combat during service.  


CONCLUSION OF LAW

The appellant is not entitled to additional compensation 
benefits for service-connected PTSD based on VA treatment.  
38 U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. §§ 4.14, 
3.358 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant alleges that during a VA genitourinary 
examination on September 1, 1999, the examiner "raped" him 
while digitally examining his penis and rectum.  As a result 
of this conduct during a VA examination, the appellant claims 
he incurred PTSD and here seeks compensation for PTSD 
pursuant to 38 U.S.C.A. § 1151 (West Supp. 2001).  See Patton 
v. West, 12 Vet. App. 272 (1999) (discussing the special 
considerations applicable to PTSD claims based on allegations 
of personal assault).  

Section 1151 provides that 

. . . compensation shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service 
connected.  A disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and the disability or 
death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility, and the proximate cause of the 
disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  

38 U.S.C.A. § 1151 (West Supp. 2001) (emphasis added); 
see 38 C.F.R. § 3.358 (2001).  

The record, however, shows that in a January 2000 rating 
decision the RO granted the appellant's claim of service 
connection for PTSD based on his exposure to combat during 
the Vietnam conflict.  See 38 U.S.C.A. § 1110 (West Supp. 
2001) (basic entitlement to service connection based on 
disease or injury incurred in service); 38 C.F.R. § 3.304(f) 
(2001) (elements of service connection for PTSD).  The phrase 
"as if such additional disability or death were service 
connected" in section 1151 presumes that the additional 
disability to be compensated is not already service 
connected.  In this case, the RO has already established 
service connection for PTSD and the veteran receives 
compensation for that disability.  Thus, his claim for 
additional compensation benefits is contrary to the express 
language of section 1151.  

Moreover, such additional compensation would effectively 
pyramid benefits of multiple disabilities.  The same PTSD 
symptomatology currently compensated under the section 1110 
grant of service connection based on the appellant's combat 
exposure would, using the appellant's argument, qualify for 
still more compensation benefits under the claimed section 
1151 grant of benefits.  Implicit within the statutory scheme 
"is the concept that the rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more) for 
the same symptomatology; such a result would overcompensate 
the claimant for actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Such pyramiding 
of benefits is contrary to 38 C.F.R. § 4.14 (2001) (claimant 
can receive separate disability ratings only if 
symptomatology does not constitute "same disability" or 
"same manifestation").  See also Boyer v. West, 12 Vet. 
App. 142 (1999); Evans v. Brown, 9 Vet. App. 273 (1996).  
Thus, establishment of additional compensation under section 
1151 is not appropriate given the prior grant of service 
connection for PTSD under section 1110.  

Appeals where the law and not the evidence is dispositive are 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, the appellant already 
received compensation benefits for PTSD under 38 U.S.C.A. 
§ 1110 (West Supp. 2001).  He cannot receive additional 
compensation benefits under 38 U.S.C.A. § 1151 (West Supp. 
2001) for the same disability.  Consequently, the appeal is 
denied.  

In adjudicating this claim, VA has complied with the 
requirements of 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001) (codifying the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)) and 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) (regulations implementing the 
VCAA).  Once the appellant completed his application for 
benefits, VA provided the appellant with a statement of the 
case in November 1999 and supplemental statements of the case 
in April and November 2000, thereby providing notice of 
information and evidence that was necessary to substantiate 
the claim, in accordance with 38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  VA also obtained clinical, hospital, and 
examination records prepared by VA that were relevant to the 
claim, thereby making reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim, in accordance with 38 U.S.C.A. § 5103A (West Supp. 
2001).  The only document that has not been obtained is a 
report of genitourinary examination that the appellant claims 
was conducted on September 1, 1999.  Such an examination was 
conducted in August 1999, and if a similar examination was 
conducted on September 1, 1999, it would be directly relevant 
to this claim.  However, as the law is dispositive in this 
case, rather than the facts, there is no prejudice to the 
appellant from the Board's adjudication this claim in the 
absence of a report of that alleged examination.  Thus, an 
examination or opinion is not necessary for adjudication of 
this case.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this claim to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
claim, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


ORDER

Compensation for PTSD due to sexual assault pursuant to 
38 U.S.C.A. § 1151 (West Supp. 2001) is denied.  


REMAND

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In order to be entitled to compensation under 38 U.S.C.A. 
§ 1151 (West Supp. 2001), the evidence must show that the 
proximate cause of the disability was 

(A)  carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or

(B)  an event not reasonably foreseeable . . . .

38 U.S.C.A. § 1151(a)(1) (West Supp. 2001).  

The appellant alleges that he currently has a hypertensive 
disorder, a vision disorder, and a pinched right shoulder 
nerve, all resulting from treatment he received in August 
1993 at a VA medical facility.  He stated that in August 1993 
a VA physician prescribed doxycycline in treatment of 
residuals of a tick bite, which he maintains caused his 
hypertension, vision impairment, and pinched right shoulder 
nerve.  The claims file includes copies of the treatment 
records for August 1993, as well as other pertinent VA 
clinical and examination records thereafter, which showed 
current medical assessments of hypertension, chronic 
bursitis, and probable visual impairment.  These records also 
included an August 5, 1993, clinical entry indicating that 
the appellant was prescribed doxycycline for three weeks in 
treatment of a lesion related to lymphogranuloma venereum.  

VA's enhanced duty to assist requires that once the appellant 
completes his application for benefits, VA must provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  "Necessary" means that the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) - 
(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  In the claims involving hypertension, a vision 
disorder, and a right shoulder disorder, the record includes 
medical evidence of current diagnoses, and the appellant's 
lay allegations of link between these current disorders and 
VA treatment in August 1993, but no medical evidence 
concerning any such relationship.  On remand, the RO should 
schedule the appellant for VA examinations to address these 
allegations.   

With respect to the claim seeking an evaluation in excess of 
10 percent for a tick bite, furunculosis in the right groin 
area, the appellant contends that he underwent a 
genitourinary examination on September 1, 1999, at the VA 
Medical Center in New Orleans.  The appellant reported that 
date in his March and August 2000 hearing testimony.  He also 
reported that date at a September 3, 1999, consultation with 
a VA psychiatrist.  The record includes a genitourinary 
examination dated on August 25, 1999, and a skin examination 
on September 14,1999, both conducted at the New Orleans VA 
Medical Center.  The record does not include any examination 
conducted on September 1, 1999.  VA's duty to assist includes 
making every reasonable effort to obtain relevant records 
(including medical records possessed by VA) that the claimant 
adequately identifies.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001).  From the hearing testimony, it could be 
concluded that the appellant was simply mistaken as to the 
date of the genitourinary examination.  However, his having 
reported an examination on that date to a VA psychiatrist on 
September 3, 1999, two days after the claimed examination, 
lends weight to the possibility of a missing examination 
report that VA has not associated with the record.  This 
claim will be remanded for the RO to determine whether a 
genitourinary examination was conducted on September 1, 1999, 
and, if so, to obtain a copy of that examination report.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the RO to take the 
following action:

1.  In conducting the development herein, 
ensure compliance with all notification 
and development action required by 38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

2.  Contact the New Orleans VA Medical 
Center and ask whether the appellant 
underwent a VA genitourinary examination 
on September 1, 1999.  If so, request that 
the New Orleans VA Medical Center provide 
a copy of the complete examination report.  
All documents obtained should be 
associated with the claims file.  If the 
appellant did not undergo an examination 
on September 1, 1999, then the New Orleans 
VA Medical Center should be asked to state 
that fact in writing.  

3.  Schedule the appellant for 
appropriate examinations to determine the 
etiology of his claimed hypertension, 
vision disorder, and pinched right 
shoulder nerve disorder.  The claims 
folder and a copy of this REMAND must be 
made available to the physician(s) for 
review in conjunction with the 
examination(s).  The examination 
report(s) should contain a detailed 
account of all manifestations of the 
claimed disabilities.  The examiner(s) 
should be asked to opine whether it is at 
least as likely as not that the appellant 
developed hypertension, a vision 
disorder, and a pinched right shoulder 
nerve disorder, as a result of treatment 
in August 1993 and specifically his 
prescribed use of doxycycline for three 
weeks beginning on August 5, 1993.  

If it is the opinion of the examiner that 
any of these disorders were proximately 
caused by the prescribed use of 
doxycycline, the examiner is asked to 
state whether it is at least as likely as 
not that the proximate cause of the 
disability was either (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA, or (2) an event not 
reasonably foreseeable.

The medical rationale for any opinions 
expressed must be set forth in the 
examination report(s), which should then 
be associated with the claims file.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before returning 
the claim to the Board.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

5.  Thereafter, the RO should readjudicate 
the claims.  If a benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



